—Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State Commissioner, dated September 6, 1983 and made after a statutory fair hearing, as affirmed the determination of the local agency to reduce petitioner’s grant of public assistance in order to recoup overpayments which allegedly resulted from petitioner’s failure to provide information to the agency.
*962Determination confirmed, insofar as reviewed, and proceeding dismissed on the merits, without costs or disbursements.
We conclude that the determination of the State Commissioner that petitioner failed to cooperate with the local agency by not providing information available to him concerning the whereabouts of his former wife was supported by substantial evidence (see, e.g., 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Petitioner’s testimony to the agency that he lost contact with his former wife in November of 1980 and that he did not know where she was living in October of 1981 was not credible. Evidence in the record that petitioner’s daughter visited his former wife for various periods of time and that all of his children were in frequent contact with his wife’s parents rendered petitioner’s testimony unworthy of belief. Mullen, P. J., Thompson, Brown and Lawrence, JJ., concur.